DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on February 8, 2022, hereinafter “Reply”, after the non-final rejection of November 8, 2021, hereinafter “Non-Final Rejection”.  Claims 1-2, 5-8, 14-15, and 18-23 have been amended.  No claims have been added.  Claims 3, 16, and 24 have been cancelled.  Claims 1-2, 4-15, 17-23, and 25 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the drawings, the objections to the drawings have been withdrawn. 
2)	In view of the amendments to the specification, the objections to the specification have been withdrawn. 
3)	The remarks on pp. 12-14 of the Reply have been fully considered but are not persuasive for the reasons below.
associated with the duration until the second transition," as recited in amended independent claim 1 (emphasis added).”  The Reply has been fully considered but is not persuasive because the limitation recited in the amended independent claim 1 of “determine a first parameter associated with a duration until a second transition from the second performance level to the first performance level” is taught by Igahara in FIGs. 1-2 and 13-21 and paragraphs [0098]-[0103], [0122]-[0127], and [0139] as explained in the corresponding sections of the claim analysis below in details.  Particularly, the limitation is taught at least in paragraph [0139] and shown in FIG. 21 of Igahara.  For example, a second transition occurs when the mode switch module 121 switches the write mode from QLC mode 17 [second performance level] to TLC mode 16 [first performance level] at time T2, at which the write performance 73 increases from a low level in QLC mode 17 [second performance level] to a high level in TLC mode 16 [first performance level], a utilization 71 [first parameter] is associated with a duration, which occurs between time T1 and time T2, until the second transition occurs at time T2 when the mode switch module 121 switches the write mode from QLC mode 17 [second performance level] to TLC mode 16 [first performance level].

c)	On p. 14, regarding dependent claims 2, 4-13, 15, 17-21, 23, and 25, the Reply states that “[dependent] claims 2, 4-13, 15, 17-21, 23, and 25 each depend from one of independent claims 1, 14, and 22, and are therefore allowable for at least the same reasons that independent claims 1, 14, and 22 are allowable.”  The Reply has been fully considered but is not persuasive because each of the dependent claims depends on one of the independent claims 1, 14, and 22, and does not overcome the deficiency thereof.  Therefore, the dependent claims are rejected based on the same reason stated above for the rejections of the independent claims.
4)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 12-14, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”.

	Regarding claim 1, Muchherla teaches:
A memory system comprising: 
2a first set of memory cells of a first type and a second set of memory cells of a second type, wherein a first performance level is associated with access for the first set of 4memory cells of the first type and a second performance level is associated with access for 5the second set of memory cells of the second type; first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells”; [0040]-[0041]; a first performance level is considered to include a write performance or an endurance of single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and a second performance level is considered to include a write performance and an endurance of x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells; note that a write performance is faster for writing data in SLC mode than in XLC mode, and an endurance of an XLC block is typically less than an endurance of an SLC block)
6an interface coupled with the first set of memory cells and the second set of 7memory cells; and (FIGs. 1-2; “[0033] The memory device 120 may include a memory controller 130 that is operably coupled with one or more memory arrays 140”; “[0038] … The memory device 200 may comprise the memory device 120 of FIG. 1 … the memory array 202 may comprise one or more the memory arrays 140 of FIG. 1”; “[0039] The memory device 200 includes a memory array 202 that is configured with XLC memory blocks 210 (also referred to as “XLC blocks”) [second set of memory cells] first set of memory cells])”; [0040]; an interface in considered to include a bus or a connection between a memory controller 130 that is operably coupled with one or more memory arrays 140; note that the memory array 202 of FIG. 2 may comprise one or more the memory arrays 140 of FIG. 1)
8a control circuit coupled with the interface, the first set of memory cells, and 9the second set of memory cells, wherein the control circuit is configured to: (FIGs. 1-2, 4; “[0030] … a memory controller [control circuit] operably coupled with the XLC blocks [second set of memory cells] and the SLC blocks [first set of memory cells]”; [0034])
initiate a first transition from the first performance level to the second performance level; 
10determine a first parameter associated with a duration until a second transition from the second performance level to the first performance level; and 
12store, in a first register, the first parameter associated with the duration until the second transition based at least in part on 13determining the first parameter.  

Muchherla does not teach initiate a first transition from the first performance level to the second performance level; determine a first parameter associated with a duration until a second transition from the second performance level to the first performance level; and store, in a first register, the first parameter associated with the duration until the second transition based at least in part on 13determining the first parameter.  

	However, Igahara teaches:  
initiate a first transition from the first performance level to the second performance level;   (FIGs. 1-2, 13-21; [0098]-[0103]; “[0138] As shown in FIG. 21, when a utilization 71 [sic, 34] becomes equal to or higher than a threshold value 71A while user data is written in TLC mode 16 (T1), the mode switch module 121 switches the write mode from TLC mode 16 [first performance level] to QLC mode 17 [second performance level]. By switching the write mode to QLC mode 17, the write performance 73 decreases but the SSD 3 can guarantee to provide a full storage capacity expected by the host 2 (that is, storage capacity is prioritized over performance”; a first transition is initiated when the mode switch module 121 switches the write mode from TLC mode 16 [first performance level] to QLC mode 17 [second performance level] at time T1, at which the write performance 73 decreases from a high level in TLC mode 16 [first performance level] to a low level in QLC mode 17 [second performance level] as shown in FIG. 21)
determine a first parameter associated with a duration until a second transition from the second performance level to the first performance level; and  (FIGs. 1-2, 13-21; [0098]-[0103], [0122]-[0127]; “[0139] Furthermore, when the utilization 71 [first parameter] decreases in response to execution of an unmap command or the like and becomes lower than the threshold value 71A (T2), the mode switch module 121 switches the write mode from QLC mode 17 [second performance level] to TLC mode 16 [first performance level]. By first performance level], the write performance 73 increases (performance-prioritized)”; a second transition occurs when the mode switch module 121 switches the write mode from QLC mode 17 [second performance level] to TLC mode 16 [first performance level] at time T2, at which the write performance 73 increases from a low level in QLC mode 17 [second performance level] to a high level in TLC mode 16 [first performance level] as shown in FIG. 21; a utilization 71 [first parameter] is associated with a duration, which occurs between time T1 and time T2, until the second transition occurs at time T2 when the mode switch module 121 switches the write mode from QLC mode 17 [second performance level] to TLC mode 16 [first performance level] as shown in FIG. 21; starting at the beginning of the duration at time T1, the utilization 71 [first parameter] is determined to be equal or higher than the threshold value 71A; at the end of the duration at time T2, the utilization 71 [first parameter] is determined to be lower than the threshold value 71A in response to execution of an unmap command or the like)
   store, in a first register, the first parameter associated with the duration until the second transition based at least in part on 13determining the first parameter.  (FIGs. 1-2, 13-21; “[0064] … the random access memory such as DRAM 6 may include storage areas for various information used for processing (for example, a utilization 34 [first parameter], a degree of wear-out 351, etc.)”; “[0122] As an index or a factor for switching the write mode, the mode switch module 121 may use, for example, the total number of logical addresses mapped in a physical address space (hereinafter, referred to as utilization [first parameter])”; [0098]-[0103], [0123]-[0127]; a first register is considered to be storage areas in the random access memory such as DRAM 6 used for storing various information used for processing, such as the utilization 34 [first parameter]; as explained above, the utilization 71 [first parameter] is associated with the duration, which occurs between time T1 and time T2, until the second transition from QLC mode 17 [second performance level] to TLC mode 16 [first performance level] at time T2 shown in FIG. 21; the utilization 34 [first parameter] that has been determined is stored in the first register using the storage areas in the random access memory such as DRAM 6)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchherla to incorporate the teachings of Igahara to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including flash memory having higher levels of storage capacity by including multi-level cells (MLC), triple-level cells (TLC), quad-level cells (QLC), etc. or combinations thereof in which the memory cell has multiple levels that enable more bits (i.e., data values) to be stored, with a memory system of Igahara having a controller configured to dynamically switching write modes of user data based on a total number of logical addresses mapped in a physical address space (i.e., utilization).  Doing so with the device of Muchherla would guarantee a full storage capacity (i.e., a user capacity), and, at the same time, provide a high performance.  (Igahara, [0137])



Further regarding claim 14, Muchherla further teaches: 
2receiving a plurality of access commands associated with a first set of memory 3cells of a first type and a second set of memory cells of a second type; (FIGs. 1-4; [0022], [0024], [0027]; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells … The memory controller is operably coupled with the XLC blocks and the SLC blocks, and configured to write host data to the SLC [first type] blocks [first set of memory cells] as static cache in SLC mode, and write the host data to the XLC [second type] blocks [second set of memory cells] as dynamic cache in SLC mode if the static cache is unavailable”; “[0035] … The control circuitry 134 may be configured to control the operations of the memory array(s) 140, sometimes in response to commands [access commands] from the host 110 such as by performing data sense operations (e.g., read), data program operations (e.g., write), and data erase operations”)
6determining a first parameter based at least in part on receiving the 8plurality of access commands. (FIG. 4; “[0031] … The memory controller is operably coupled with the XLC blocks and the SLC blocks, and configured to write host data to the SLC blocks as static cache in SLC mode”; “[0055] … the memory controller may be first parameter] of the hybrid cache by counting PE cycles of the static cache”; the workload [first parameter] is determined by counting PE cycles of the static cache corresponding to the commands [access commands] from the host 110 such as data program operations (e.g., write))

Further regarding claim 22, Muchherla further teaches:
1A non-transitory computer-readable medium storing code comprising 2instructions, which when executed by a processor of an electronic device, cause the electronic 3device to. (FIG. 1; “[0020] A processor herein may be any processor, controller, microcontroller, or state machine suitable for carrying out processes of the disclosure”; “[0021] … A process may correspond to a method, a function … the functions may be stored or transmitted as one or more instructions (e.g., software code, firmware, etc.) on a computer-readable medium. Computer-readable media includes both computer storage media [non-transitory computer-readable medium]”; “[0032] FIG. 1 is a schematic block diagram of an electronic system 100 [electronic device]”)

	Regarding claim 5, the combination of Muchherla teaches the memory system of claim 1.

Igahara further teaches:
	1wherein the control circuit is further 2configured to: 
3determine a third parameter associated with a third transition from a third performance level to the second performance level; and (FIGs. 1-2, 13-21; [0098]-third parameter] becomes equal to or higher than the threshold value 71A while user data is written in TLC mode 16 (T3), the mode switch module 121 switches the write mode from TLC mode 16 [third performance level] to QLC mode 17 [second performance level] (capacity-prioritized)”; a third transition occurs when the mode switch module 121 switches the write mode from TLC mode 16 [third performance level] to QLC mode 17 [second performance level] at time T3, at which the write performance 73 decreases from a high level in TLC mode 16 [third performance level] to a low level in QLC mode 17 [second performance level] as shown in FIG. 21)
5store the third parameter in a third register based at least in part on 6determining the third parameter.  (FIGs. 1-2, 13-21; “[0064] … the random access memory such as DRAM 6 may include storage areas for various information used for processing (for example, a utilization 34 [third parameter], a degree of wear-out 351, etc.)”; “[0122] As an index or a factor for switching the write mode, the mode switch module 121 may use, for example, the total number of logical addresses mapped in a physical address space (hereinafter, referred to as utilization [third parameter])”; [0098]-[0103], [0123]-[0127]; a third register is considered to be storage areas in the random access memory such as DRAM 6 used for storing various information used for processing, such as the utilization 34 [third parameter])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Igahara to provide a memory device of Muchherla having a  having a controller configured to dynamically switching write modes of user data based on a total number of logical addresses mapped in a physical address space (i.e., utilization).  Doing so with the device of Muchherla would guarantee a full storage capacity (i.e., a user capacity), and, at the same time, provide a high performance.  (Igahara, [0137])

Regarding claim 18, the claimed method comprises the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Muchherla teaches the memory system of claim 5.

Muchherla further teaches:
1wherein, to determine the third 2parameter, the control circuit is further configured to: 
3determine a quantity of memory cells in the second set of memory cells 4available to store data written to the memory system, wherein the third parameter indicates 5the quantity.  (FIG. 2; “[0026] … The dynamic cache includes the borrowed second set of memory cells] being temporarily used to cache data using SLC mode”; “[0039] The memory device 200 [memory system] includes a memory array 202 that is configured with XLC memory blocks 210 (also referred to as “XLC blocks”) [second set of memory cells]”; “[0044] … If free space [third parameter] within the dynamic cache 234 is not available, the host data may be written to the main memory 220 in XLC mode if sufficient free space is available in the main memory 220”; a quantity of memory cells is considered to include an amount of free space [third parameter] within the dynamic cache 234 used for writing the host data)

Regarding claim 19, the claimed method comprises the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 12, the combination of Muchherla teaches the memory system of claim 1.

Muchherla further teaches:
the first performance level is associated with a first duration to perform an access on the first set of memory cells; and (FIGs. 1-4; [0022]; [0024], [0027]; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells”; [0040]-[0041]; a first performance level is considered to include a write performance or an endurance of first type] blocks [first set of memory cells] of non-volatile memory cells in the static cache; a first duration is considered to include a time when the host data is written into the static cache as shown in FIG. 4)
the second performance level is associated with a second duration to perform an access on the second set of memory cells, the second duration exceeding the first duration.  (FIGs. 1-4; [0022]; [0024], [0027]; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells”; [0040]-[0041]; a second performance level is considered to include a write performance and an endurance of x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells in the dynamic cache; a second duration is considered to include a time when the host data is written into the dynamic cache; as shown in FIG. 4; the second duration associated with the dynamic cache exceeds the first duration associated with the static cache)

Regarding claim 13, the combination of Muchherla teaches the memory system of claim 1.

Muchherla further teaches:
1wherein the first set of memory cells 2are associated with a cache memory array of the memory system.  (FIGs. 1-4; [0022]; [0024]; “[0025] As used herein, “static cache” refers to SLC cache that is obtained from a reserved SLC block within the memory array”; [0027]; “[0031] … The memory array includes single level cell (SLC) blocks [first set of memory cells] of non-volatile memory cells”)
	
Claims 2, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claims 1, 14, and 22, respectively above, and further in view of Oh (US 2019/0114078 A1), hereinafter “Oh”.

Regarding claim 2, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach determine a quantity of memory cells in the first set of memory cells available 4to store data written to the memory system; and store, in a second register, a second parameter associated with the quantity of memory cells based at least in part on determining the quantity of memory cells. 
 
However, Oh teaches:
3determine a quantity of memory cells in the first set of memory cells available 4to store data written to the memory system; and  (FIG. 5; [0025]; “[0071] … The single level cell free memory block parameter of table 6 may indicate a percentage [quantity] of the memory blocks [first set] of the storage 200 [memory system] that are free [available] and whose memory cell is configured to store only a single bit”; “[0072] … A memory block including single level cells where data are not stored may be a free [available] memory block of single level cells”)
store, in a second register, a second parameter associated with the quantity of memory cells based at least in part on determining the quantity of memory cells.  (FIG. 5; [0025]; “[0071] … The single level cell free memory block parameter [second parameter] of table 6 [second register] may indicate a percentage [quantity] of the memory blocks [first set] of the storage 200 [memory system] that are free [available] and whose memory cell is configured to store only a single bit”; “[0072] … A memory block including single level cells where data are not stored may be a free [available] memory block of single level cells”)
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Oh to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells, with a storage device of Oh having a controller that generates device environment information from a number of single level cell free memory blocks.  Doing so with the device of Muchherla would provide a storage device that provides an optimum operating performance to each user.  (Oh, [0006])

.

Claims 4, 8-11, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claims 1, 14, and 22 above, and further in view of Hashimoto et al. (US 2016/0313943 A1), hereinafter “Hashimoto”. 

Regarding claim 4, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach receive a read command associated with the first register after storing the first 4parameter; and output the first parameter from the first register based at least in part on receiving the read command. 
 
However, Hashimoto teaches:
3receive a read command associated with the first register after storing the first 4parameter; and (FIGs. 20-21; [0174]; “[0318] The function of the block boundary report provides the host 3 with block boundary information [first register] indicating a remaining free space [first parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device read command] to obtain block boundary information [first register]”; a remaining free space [first parameter] is created and thus stored in the block boundary information [first register] before the block boundary information [first register] is provided to the host 3)
5output the first parameter from the first register based at least in part on receiving the read command.  (FIGs. 20-21; “[0318] The function of the block boundary report provides the host 3 with block boundary information [first register] indicating a remaining free space [first parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [first register]”; [0319] If the block boundary information [first register] of the stream ID=0 is requested by the get block boundary info command [read command], the controller 14 of the storage device 2 sends to the host 3 an amount of unwritten pages in the current input block 42)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that provides a block boundary report to a host with block boundary information indicating a remaining free space of an input 

Regarding claims 17 and 25, the claimed method and the claimed medium comprise the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 8, the combination of Muchherla teaches the memory system of claim 5.

The combination of Muchherla does not teach receive a read command associated with the third register after storing the third parameter; and output the third parameter from the third register. 
 
However, Hashimoto teaches:
receive a read command associated with the third register after storing the third parameter; and (FIGs. 20-21; [0174]; “[0318] The function of the block boundary report provides the host 3 with block boundary information [third register] indicating a remaining free space [third parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [third register]”; a remaining free space [third parameter] is third register] before the block boundary information [third register] is provided to the host 3)
5output the third parameter from the third register.  (FIGs. 20-21; “[0318] The function of the block boundary report provides the host 3 with block boundary information [third register] indicating a remaining free space [third parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [third register]”; [0319] If the block boundary information [third register] of the stream ID=0 is requested by the get block boundary info command [read command], the controller 14 of the storage device 2 sends to the host 3 an amount of unwritten pages in the current input block 42)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that provides a block boundary report to a host with block boundary information indicating a remaining free space of an input block (i.e., an amount of unwritten pages in the input block).  Doing so with the device of Muchherla would provide a storage device that secures a block of a nonvolatile memory for a stream or a namespace.  (Hashimoto, [0024])

Regarding claim 21, the claimed method comprises the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Regarding claim 9, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach receive a command to initiate a memory organization operation associated 4with the first set of memory cells and the second set of memory cells; initiate the memory organization operation based at least in part on receiving 6the command; and update the first parameter stored in the first register based at least in part on 8initiating the memory organization operation. 
 
However, Hashimoto teaches:
3receive a command to initiate a memory organization operation associated 4with the first set of memory cells and the second set of memory cells; (FIGs. 4-5, 17; [0109], [0120]; “[0123] The flash memory chip 17 includes a memory cell array 22. The memory cell array 22 includes a number of memory cells”; “[0169] When the controller 14 receives a garbage collection control command (the host initiated garbage control command or the idle garbage control command) from the host 3, the controller 14 executes a garbage collection operation [memory organization operation] for securing a designated amount of exclusive free space for the stream or namespace command”; [0205]; “[0211] … the host 3 can assure a minimum amount of exclusive free space [first set of memory cells] to each namespace or stream by using the function of QoS in namespace level, and can further increase the amount of exclusive free space to a specific namespace or stream at an idle time by using the function of the advanced garbage collection (GC) control”; [0291]; the second set of memory cells is considered to include the increased amount of the exclusive free space)
5initiate the memory organization operation based at least in part on receiving 6the command; and (FIG. 17; “[0169] When the controller 14 receives a garbage collection control command (the host initiated garbage control command or the idle garbage control command) from the host 3, the controller 14 executes a garbage collection operation [memory organization operation] for securing a designated amount of exclusive free space for the stream or namespace designated by the command”)
7update the first parameter stored in the first register based at least in part on 8initiating the memory organization operation.  (“[0169] … the controller 14 executes a garbage collection operation [memory organization operation] for securing a designated amount of exclusive free space for the stream or namespace designated by the command. As a result, a necessary amount [first register] of exclusive physical resource [first parameter] can be secured”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) 

Regarding claim 10, the combination of Muchherla teaches the memory system of claim 9.

The combination of Muchherla does not teach transfer a set of data from the first set of memory cells to the second set of 4memory cells based at least in part on initiating the memory organization operation. 
 
However, Hashimoto teaches:
3transfer a set of data from the first set of memory cells to the second set of 4memory cells based at least in part on initiating the memory organization operation.  (“[0120] Garbage collection is an operation of reclaiming a free space in the flash memory 16. To increase the number of free blocks of the flash memory 16, during the garbage collection operation [memory organization operation], all of valid data in a target block [first set of memory cells] where valid data and invalid data exist together are copied to the other block (for example, free block) [second set of memory cells]”)



Regarding claim 11, the combination of Muchherla teaches the memory system of claim 9.

The combination of Muchherla does not teach receive an access command associated with the first set of memory cells; terminate the memory organization operation based at least in part on 5receiving the access command; and update the first parameter stored in the first register based at least in part on 7terminating the memory organization operation. 
 
However, Hashimoto teaches:
3receive an access command associated with the first set of memory cells; (FIG. 17; “[0120] … during the garbage collection operation, all of valid data in a target first set of memory cells] where valid data and invalid data exist together are copied to the other block (for example, free block)”; “[0284] The host-initiated garbage collection control command 74 [access command]”)
4terminate the memory organization operation based at least in part on 5receiving the access command; and (FIG. 17; “[0284] The host-initiated garbage collection control command 74 [access command] includes input parameters listed below”; [0285]-[0290]; “[0291] … The controller 14 ends the garbage collection operation [memory organization operation], at an earlier time of the time when the designated amount of free space is secured and the time when the maximum time elapses”)
6update the first parameter stored in the first register based at least in part on 7terminating the memory organization operation.  (FIG. 17; “[0284] The host-initiated garbage collection control command 74 includes input parameters listed below”; [0285]-[0290]; “[0291] … The controller 14 ends [terminating] the garbage collection operation [memory organization operation], at an earlier time of the time when the designated amount [first register] of free space [first parameter] is secured and the time when the maximum time elapses”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claims 5 and 18, respectively above, and further in view of Goss et al. (US 201/90073297 A1), hereinafter “Goss”. 

Regarding claim 7, the combination of Muchherla teaches the memory system of claim 5.

The combination of Muchherla does not teach determine a duration until the third transition from the third performance level to the second performance level, wherein the third parameter indicates the duration. 
 
However, Goss teaches:
3determine a duration until the third transition from the third performance level to the second performance level, wherein the third parameter indicates the duration.  (FIG. 3; “[0032] … the controller 11 can determine a duration of time [third parameter] needed to perform a garbage collection on a block 20 or a set of blocks”; the third performance level is considered to include operations performed for a garbage collection; the second performance level is considered to include operations of the information processing system 1 that are performed after the garbage collection operation completes; the third transition is considered to occur at the end of the duration of time [third parameter] when transitioning from the third performance level to the second performance level)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Goss to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage system of Goss having a controller that selects a portion of a storage device for garbage collection based on a duration needed for freeing a data storage capacity of the portion of the storage device.  Doing so with the device of Muchherla would provide an adaptive garbage collection for a storage device.  (Goss, [0001]) 

Regarding claim 20, the claimed method comprises the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda et al. (US 2019/0087299 A1) discloses, according to one embodiment, a memory system is connectable to a host. The memory system includes a nonvolatile first memory, and a controller circuit. The controller circuit controls to transfer data between the host and the first memory. The controller circuit measures a rate of data transfer between the host and the memory system. The controller circuit calculates a first level which is a performance level corresponding to a processing capability of the host, on the basis of the measured rate. The controller circuit operates in a first mode of controlling performance of the data transfer at the first level.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136



/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136